Citation Nr: 0409925	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  95-33 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the period 
from September 30, 1994, to August 11, 2002, and in excess of 30 
percent for the period from August 12, 2002, forward, for a right 
shoulder disability.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic arthritis of the right great toe, for the period from 
September 30, 1994, to the present.

3.  Entitlement to a compensable rating for bilateral 
onychomycosis of the toenails and tinea pedis of the webs of the 
toes.

4.  Entitlement to an initial rating in excess of 10 percent for 
right carpal tunnel syndrome with deQuervains tenosynovitis.

5.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for arthritis of the left shoulder.

6.  Entitlement to service connection for right elbow 
tenosynovitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to July 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  As will be 
discussed further in the remand appended to the decision in this 
case, the issues of entitlement to increased ratings for a 
disability of the right shoulder and arthritis of the right great 
toe come on appeal from a rating decision dated in January 1995, 
and were remanded by the Board to the RO in May 1997.  The 
remaining four issues come to the Board on appeal from a November 
2001 RO rating decision.   

The issue of whether new and material evidence has been received 
to reopen a claim for service connection for arthritis of the left 
shoulder is adjudicated in the decision directly following this 
introduction.  The remaining issues on appeal are addressed in the 
REMAND appended to the decision.  These issues are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his part. 




FINDINGS OF FACT

1.  In finding that new and material evidence had not been 
received to reopen the claim, a May 1997 Board decision continued 
the denial of service connection for arthritis of the left 
shoulder.
 
2.  Since the May 1997 Board denial of the claim for service 
connection for arthritis of the left shoulder, evidence was not 
received which was not previously before agency decisionmakers and 
which bears directly and substantially upon the specific matter 
under consideration.  All newly received evidence is either 
cumulative or redundant, or by itself or in connection with 
evidence previously assembled is not so significant that it must 
be considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The May 1997 Board determination that denied a claim for 
service connection for arthritis of the left shoulder is final.  
38 U.S.C.A. § 7104 (West 2002).
 
2.  Evidence received since the May 1997 Board decision denying 
service connection for arthritis of the left shoulder, which was 
the last final denial with respect to this issue, is not new and 
material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West  2002); 38 C.F.R. § 3.156 (2001) (as effective for claims 
filed prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has a been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued 
final regulations to implement these statutory changes.  See 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the duty 
to assist and include an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  In this case, the Board finds that VA's duties to 
the veteran under the VCAA have been fulfilled. 

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  The Board concludes that the discussions in the 
August 2001 letter from the RO to the veteran,   the November 2001 
RO rating decision, the March 2002 Statement of the Case, and the 
December 2002 Supplemental Statement of the Case, adequately 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  The Statement of the Case and Supplemental 
Statement of the Case set forth the laws and regulations 
applicable to the veteran's application to reopen the claim for 
service connection for arthritis of the left shoulder.  Prior to 
adjudication of the claim, the August 2001 letter from the RO to 
the veteran informed him of the evidence necessary to substantiate 
his claim for service connection for left shoulder disability (an 
injury in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; a current disability; and a relationship 
between the current disability and an injury, disease or event in 
service); that he could obtain and submit private evidence in 
support of his claim; and that he could have the RO obtain VA and 
private evidence if he completed the appropriate medical releases 
for any private evidence he wanted the RO to obtain.  The veteran 
was informed in the November 2001 rating decision, the March 2002 
Statement of the Case, and the December 2002 Supplemental 
Statement of the Case that his claim was being denied because new 
and material evidence had not been received.  He was informed in 
August 2001, before adjudication of his claim, that he could 
obtain and submit private evidence in support of his claim, and 
that he could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In the present case, regarding the 
issue of whether new and material evidence has been received to 
reopen a claim for service connection for left shoulder 
disability, a substantially complete application was received in 
July 2001.  In August 2001, prior to adjudication of the claim, 
the RO provided notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and indicated 
that the veteran could have VA obtain such evidence or submit any 
such evidence in his or her possession pertaining to the claim.  
With respect to the issue of whether new and material evidence has 
been received to reopen a claim for service connection for left 
shoulder disability, the VCAA notice in this case was provided to 
the appellant prior to the initial AOJ adjudication denying the 
claim.  

Further, the United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
In this case, although the VCAA notice letter that was provided to 
the appellant does not explicitly contain the "fourth element," 
the Board finds that the appellant was implicitly notified of the 
need to give to VA any evidence pertaining to her or his claim.  
He was advised that he could obtain medical evidence from his own 
doctor, that he could submit information describing additional 
evidence "or the evidence itself" to the RO; and that it was his 
responsibility to support his claim with appropriate evidence.  In 
the Board's view, these references in the August 2001 letter were 
sufficient to put the veteran on notice that he should submit all 
pertinent evidence in his possession.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, each of the four 
content requirements of a VCAA notice has been fully satisfied; 
any error in not providing letter-perfect explicit notice to the 
appellant covering all content requirements is harmless error.  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  The RO 
has obtained the veteran's service medical records.  In addition, 
as noted above, the RO contacted the veteran by letter in August 
2001 and asked him to identify all medical providers who treated 
him for left shoulder disability, or to obtain and provide any 
such evidence himself.  Though he has submitted private medical 
opinions and records of treatment with respect to several other 
disabilities at issue in his appeals, the veteran has provided no 
evidence or indicated the existence of any records pertaining to 
treatment or identifying disability of the left shoulder.  
Further, the record contains no statement or report giving rise to 
a reasonable possibility that such records exist.  The duty to 
assist in the development and the adjudication of a claim is not a 
one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  After receiving proper notice of the 
evidence needed to substantiate his claim, the veteran has 
provided no direction as to possible sources for substantiating 
his claim for service connection for left shoulder disability. 

For applications to reopen a claim based on new and material 
evidence, the VCAA provides expressly that:
 
Nothing in [new section 5103A. Duty to Assist Claimants] shall be 
construed to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence has been 
presented or secured, as described in section 5108 [of title 38 
United States Code].

38 U.S.C.A. § 5103A(f) (West 2002).  

A VA medical examination is not needed in the present case because 
there is no evidence showing current left shoulder disability, and 
no evidence linking a current, chronic left shoulder disability to 
the veteran's period of active service.  Thus, the evidence does 
not show the claimed disability or that the claimed symptoms may 
be associated with the claimant's active military, naval or air 
service.  See 38 U.S.C.A. § 5103A(d).  Further, providing a VA 
examination would constitute a de facto reopening of the claim in 
the absence of new and material evidence; this VA is not required 
to do.  38 U.S.C.A. § 5103A(f) (West 2002).  

Background

Service medical records contain treatment for complaints of left 
and right shoulder pain, and an associated diagnosis of early 
arthritis.  In August 1989, days after the veteran's discharge 
from service, he submitted a claim for service connection for 
shoulder pain.  At a September 1989 VA examination, X-rays showed 
mild degenerative changes of the right shoulder, while the left 
shoulder appeared normal.  The examiner diagnosed degenerative 
arthritis of the right shoulder.   In June 1990, the RO granted 
service connection for disability of the right shoulder.  In 
January 1991, the RO denied service connection for arthritis of 
the left shoulder, on the basis that the condition was not shown 
on VA examination.  The veteran was informed of the RO denial by 
letter in February 1991.   The veteran did not appeal the denial 
of the claim for service connection for arthritis of the left 
shoulder.

In September 1994, the veteran sought to reopen his claim for 
service connection for  the left shoulder, as well claims for 
service connection for arthritis of the low back and knees.  The 
RO denied the applications to reopen and the veteran appealed to 
the Board.  In May 1997, the Board affirmed the RO denial of the 
veteran's application to reopen a claim for service connection for 
arthritis of the left shoulder, knees, and low back (claimed as 
multiple joint arthritis).  The Board denied the claim on the 
basis that there was no current diagnosis of arthritis of these 
joints.
 
In July 2001, the RO received from the veteran a request for a 
higher overall disability rating based on several service-
connected and non-service-connected disabilities, to include non-
service-connected degenerative arthritis of the left shoulder.  
The RO properly construed this aspect of his request as an 
application to reopen the claim for service connection for 
arthritis of the left shoulder.  

Records received associated with the current claims include 
records of physical therapy for right shoulder disability; reports 
of MRIs of the right shoulder and treatment records of the right 
shoulder; treatment for skin conditions; treatment for left and 
right carpal tunnel syndrome diagnosed as associated with his 
years of typing while in the military; and an internet medical 
article from www.symptomtracker.com stating that "tenosynovitis 
may be associated with chronic disease such as Rheumatoid 
Arthritis, Gout, or Reiter's syndrome," and that rheumatoid 
arthritis typically affects both sides of the body at the same 
time.

New and Material Evidence Not Received

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) (2003).

Decisions of the Board of Veterans Appeals are final.  38 U.S.C.A. 
§ 7104(a) (West 2002).

In the case at hand, in May 1997 the Board denied the veteran's 
application to reopen the claim for service connection for 
arthritis of the left shoulder (among other conditions) on the 
basis that there was no current diagnosis of arthritis of the left 
shoulder.  That decision is final.  38 U.S.C.A. § 7104(a) (West 
2002).

The provisions of 38 C.F.R. § 3.156 were recently changed, but 
only for claims filed on or after August 29, 2001.  66 Fed. Reg. 
45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2003).  The 
veteran's claim was filed prior to August 29, 2001 (it was 
received on August 2, 2001); consequently, the version of § 3.156 
in effect before August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must reopen 
a previously and finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) (West 2002) and Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) (as 
effective for claims filed prior to August 29, 2001) provides as 
follows:  

New and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional evidence 
must be more than merely cumulative.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  For the purposes of establishing whether 
new and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992). 

If new and material evidence has been received with respect to a 
claim which has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

In the present case, the RO has not received any new evidence of a 
diagnosis left shoulder disability.  With no diagnosis of a 
current left shoulder disability, it follows as a matter of logic 
that there can be no medical evidence of a link between the 
claimed current disability and his period of active service.

The veteran has submitted bare lay assertions that he has left 
shoulder arthritis.  However, this contention is not new to the 
record since the prior final denials, and thus cannot constitute 
new and material evidence.  The veteran has also submitted medical 
documentation from the internet indicating that carpal tunnel 
syndrome (for which the veteran is service-connected) is sometimes 
related to rheumatoid arthritis.  However, there is of record no 
diagnosis that the veteran has rheumatoid arthritis or any 
arthritis at all of the left shoulder; further, the medical 
evidence of record, to include private medical opinions, indicates 
the veteran's sole risk factor for bilateral carpal tunnel 
syndrome to be his many years of typing while in the military.  
Particularly in this context, there is no fair reading of the 
evidence that would justify a finding that the medical articles 
from the internet raise a reasonable possibility that the veteran 
has generalized arthritis or arthritis of the left shoulder.  
Finally, although the veteran's contentions as to etiology are not 
entirely clear, to the extent he intimates or claims that a 
current disability of the left shoulder is caused or aggravated by 
a service-connected condition, he has failed as a threshold matter 
to proffer any medical evidence that he does indeed have arthritis 
of the left shoulder; thus, any lay-theory as to etiology for his 
claimed left shoulder disability is rendered immaterial.  

In light of the foregoing, the Board finds that new and material 
evidence has not been received.  The newly received medical 
records not previously submitted to agency decisionmakers do not 
bear directly and substantially on the specific matter under 
consideration; rather, they pertain to other disabilities.  The 
lay assertions of left shoulder arthritis are cumulative and 
redundant of evidence and contentions previously associated with 
the claims file.  The records of treatment for carpal tunnel 
syndrome and the articles indicating that carpal tunnel syndrome 
may be associated with rheumatoid arthritis, in the context of no 
evidence of current left shoulder disability, are not by 
themselves or in combination with other evidence, so significant 
that they must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  They only show that in some cases carpal tunnel 
syndrome may be associated with generalized conditions such as 
rheumatoid arthritis; they have no substantial bearing on the 
matter of whether the veteran has arthritis of the left shoulder.  
The purpose behind the VA definition is not to require the veteran 
to demonstrate that the new evidence would probably change the 
outcome of the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's claim.  Id.  With 
no medical evidence or diagnosis of a current left shoulder 
arthritis at any time since the veteran's discharge from service, 
in the context of normal X-rays of the left shoulder shortly after 
service, the newly added evidence need not be considered in order 
to fairly adjudicate his claim.  There is a continued lack of a 
showing of current left shoulder arthritis; there has been no new 
and material change in the record with respect to this issue.

Accordingly, reopening of the claim for service connection for 
arthritis of the right shoulder is not warranted.  38 C.F.R. § 
3.156 (2003).



ORDER

New and material evidence not having been received, the claim for 
service connection for arthritis of the left shoulder is not 
reopened and remains denied.



REMAND

The veteran seeks service connection for tenosynovitis of the 
right elbow.  He is currently service-connected for arthritis of 
the right shoulder and carpal tunnel syndrome with deQuervains 
tenosynovitis of the right wrist.  Among the veteran's contentions 
are that his tenosynovitis of the right elbow is caused or 
aggravated by his right shoulder and right wrist disabilities.  
The Board finds this contention to be  plausible on its face and 
therefore finds that a VA examination and medical opinion on the 
matter are warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002).

The veteran also seeks increased ratings for a right shoulder 
disability and for arthritis of the right great toe.  The 
procedural history of these increased ratings claims is 
complicated.  In a January 1995 RO rating decision, the RO denied, 
among other claims, the veteran's September 30, 1994, claims for 
increase ratings for arthritis of the right shoulder, then-
evaluated as 10 percent disabling, and entitlement to a 
compensable rating for post-traumatic arthritis of the right great 
toe.  The veteran appealed this denial to the Board, and in May 
1997 the Board remanded these issues to the RO for further 
adjudication and development.  In March 1998, the RO increased the 
ratings for right shoulder disability to 20 percent and for 
arthritis of the right great toe to 10 percent, each effective 
September 30, 1994.  However, notwithstanding that these issues 
remained within the Board's jurisdiction, and contrary to numbered 
paragraph 3 in the Board's May 1997 remand, the RO did not issue a 
Supplemental Statement of the Case pertaining to these issues.   
In July 2001, the veteran submitted claims for increased ratings 
for these conditions, apparently unaware (along with the RO) that 
they were the subject of appeals still within the Board's 
jurisdiction.  In connection with the "new" claims, the RO has 
increased the rating for the veteran's right shoulder disability 
to 30 percent, effective August 12, 2002, the date of a VA 
examination indicating an increased level of disability.  From a 
reading of reports of VA examinations in September 2001 and August 
2002, it appears that he has received ongoing treatment for his 
right shoulder, including physical therapy and non-steroidal anti-
inflammatories, and treatment of the right great toe as well.  The 
September 2001 report indicates that the veteran was being seen by 
a physician at the "CAVHCS," very likely referring to VA 
facilities in the Central Alabama Veterans Health Care System.  
There are no VA records of treatment in the claims file, and no 
records at all of treatment for either condition more recent than 
May 2001.  In connection with the lack of treatment records for 
these conditions, the Board notes that the veteran has not been 
afforded notice in compliance with the VCAA with respect to his 
claims for increased ratings for his right shoulder and right 
great toe disabilities.  Although an August 2001 RO letter 
acknowledges the veteran's claims pertaining to these issues, it 
contains no discussion for these claims as to the information and 
evidence necessary to substantiate these claims and which 
evidence, if any, the veteran is expected to obtain and submit, 
and which evidence will be obtained by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In making a determination to remand the claim for a rating in 
excess of 10 percent for the right great toe, the Board has 
considered whether the veteran may be receiving the maximum 
benefit available under the law for disability of the right great 
toe.  Because ratings greater than 10 percent appear possible in 
theory, and a rating of 30 percent may be available where the 
level of disability is equivalent to amputation of the right great 
toe above the metatarsal, the Board must conclude that he is not.  
See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5171 (amputation of right 
great toe with removal of metatarsal head warrants a 30 percent 
rating), 5283, 5284 (other diagnostic codes under which moderately 
severe or severe disability of great toe might plausibly warrant 
greater than a 10 percent rating); 4.68 (Amputation rule).

The veteran additionally seeks a compensable rating for 
onychomycosis of the toenails and tinea pedis, webs of toes, 
bilateral.  The veteran underwent a VA examination on August 12, 
2002, for this condition.  The examination revealed severe tinea 
pedis with onychomycosis of the toenails, and mild tinea pedis of 
the feet.  In December 2002, the RO continued the denial of the 
claim for a compensable rating solely based on the new criteria 
for evaluation of skin disabilities as in effect from August 29, 
2002, forward.  In the Boards' view, current VA law requires that, 
for the period through August 28, 2002, the veteran's skin 
disability must be rated under the older criteria, while, for the 
period from August 29, 2002, forward, the veteran's claim should 
be rated pursuant to the set of criteria (old or new) which is 
more favorable to his claim.  After reviewing the new and old 
criteria closely, the Board cannot support a finding (without 
resort to a significant degree of speculation) that it could apply 
the old criteria in the first instance without prejudice to the 
veteran's claim.  Therefore, the claim must be remanded.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, as with the 
other increased ratings claims discussed above, the veteran has 
not been provided notice and assistance in compliance with the 
VCAA with respect to this issue, and it appears likely that recent 
records of private or VA treatment exist that have not been 
associated with the claims file.

Finally, the veteran has recently been awarded service connection 
for carpal tunnel syndrome with deQuervains tenosynovitis of the 
right wrist.  He has appealed for a rating in excess of 10 percent 
for this disability.  However, there are no VA examination 
findings pertaining to the neurological impairment attributable to 
this disability; the veteran has not been afforded assistance and 
notification in compliance with the VCAA on this issue; and it 
appears likely that there are outstanding records of private or VA 
treatment for his right wrist disability not currently associated 
with the claims file.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 C.F.R. § 3.159 (2003).  
The RO's attention is directed to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) pertaining to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the Secretary identify for the 
veteran which evidence the VA will obtain and which evidence the 
veteran is expected to present.  The RO should provide the veteran 
written notification specific to his claims -- (1) entitlement to 
a rating in excess of 20 percent for the period from September 30, 
1994, to August 11, 2002, and in excess of 30 percent for the 
period from August 12, 2002, forward, for a right shoulder 
disability, (2) entitlement to a rating in excess of 10 percent 
for post-traumatic arthritis of the right great toe, for the 
period from September 30, 1994, to the present, (3) entitlement to 
a compensable rating for bilateral onychomycosis of the toenails 
and tinea pedis of the webs of the toes, (4) entitlement to an 
initial rating in excess of 10 percent for right carpal tunnel 
syndrome with deQuervains tenosynovitis, and (5) entitlement to 
service connection for right elbow tenosynovitis -- of the impact 
of the notification requirements on the claims.  The veteran 
should further be requested to submit all evidence in his 
possession that pertains to his claims.

2.  Once all available medical records have been received, the RO 
should make arrangements with the appropriate VA medical facility 
or facilities for the veteran to be afforded VA orthopedic and 
neurological examinations for the purpose of determining the 
current severity of his service-connected right carpal tunnel 
syndrome with deQuervains tenosynovitis and the nature and 
etiology of the veteran's right elbow disability.  

The neurological examiner should provide a detailed description of 
the level and type of neurological impairment attributable to the 
veteran's service-connected right carpal tunnel syndrome with 
deQuervains tendonitis.

Following a review of the relevant medical evidence in the claims 
file, the medical history, clinical evaluation, and any tests that 
are deemed necessary, the orthopedic examiner is requested to 
opine (a) whether it is at least as likely as not (whether there 
is a 50 percent or greater probability) that any current 
disability of the right elbow, to include tendonitis, began during 
service or is causally linked to some incident of service; (b) 
whether it is at least as likely as not that the veteran's right 
elbow disability was caused or aggravated (chronic worsening of 
underlying condition versus temporary flare-up of symptoms) by his 
service-connected right wrist and right shoulder disabilities.  
The RO should send the claims files to the examiner for review, 
and the clinician should indicate that the relevant medical 
records in the claims files were reviewed.
 
3.  Thereafter, the RO should review the claims files and ensure 
that no other notification or development action, in addition to 
that directed above, is required.  This should include 
consideration of whether a VA compensation examination is required 
for a determination on the merits of the claims for higher ratings 
for disabilities of the right shoulder, right great toe, and skin 
of the toenails and feet.  See 38 U.S.C.A. § 5103A(d).  If further 
action is required, the RO should undertake it before further 
adjudication of the claims.

4.  The RO should readjudicate the issues of entitlement to higher 
disability ratings for disabilities of the right shoulder, right 
wrist, right great toe, and tinea infection of the skin of the 
toenails and feet, and service connection for a disability of the 
right elbow, with consideration of all of the evidence added to 
the record since the Supplemental Statement of the Case (SSOC) 
issued in December 2002.  The claims for increased ratings for 
disabilities of the right shoulder and the right great toe should 
be further adjudicated dating back to the September 30, 1994, 
correspondence from the veteran, from which these two currently 
appealed issues arise.
 
5.  If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue an SSOC, which 
should contain notice of all relevant action taken on the claims, 
to include a summary of all of the evidence added to the record 
since the December 2002 SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran until he 
is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



